United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant (widower of A.O.)
and
U.S. DEPARTMENT OF STATE, FOREIGN
SERVICE, Washington, DC, Employer
__________________________________________
Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0938
Issued: December 3, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 26, 2020 appellant, through counsel, filed a timely appeal from a September 30,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed the appeal as Docket No. 20-0938.2
On August 7, 1998 appellant (then 45 years old), the employee’s widower, filed a claim
for survivor’s benefits (Form CA-5), alleging that on that date the employee (then 36 years old)
died of a massive cranial injury caused by a terrorist bombing attack at the American Embassy in
Nairobi, Kenya. He listed their daughter, M.O., then 2 years old, their daughter, T.O., then 4 years
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the September 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

old, and stepdaughter, J.O., then 14 years old, as the children from his marriage with the employee
appellant. Appellant provided their marriage certificate, the employee’s death certificate, and the
birth certificates of the minor children. The record indicates that OWCP initially paid survivor
benefits for appellant and the minor children M.O. and T.O. on August 16, 1998.3
On September 1, 1998 OWCP advised appellant that he would receive continuing
compensation every 28 days in the amount of $3,022.79 for survivor benefits as a spouse and on
behalf of daughters M.O. and T.O.
In a preliminary overpayment determination dated April 8, 2019, OWCP informed
appellant that he had received an overpayment of compensation in the amount of $464,629.10 for
the period August 7, 1998 through August 1, 2014 because it failed to offset his compensation
payments by the portion of his Social Security Administration (SSA) survivors benefits that were
attributable to the employee’s federal service. It determined that he was without fault in the
creation of the overpayment because he relied on information given by OWCP as to the
interpretation of a pertinent provision of FECA or its regulations. OWCP requested that appellant
complete the enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation. Additionally, it notified him that within 30 days of the date
of the letter he could request a telephonic conference, a final decision based on the written
evidence, or a prerecoupment hearing.
On May 7, 2019 appellant requested a prerecoupment hearing. He indicated that he
disagreed that both the overpayment occurred and the amount of the overpayment. Appellant also
requested a waiver because he was found to be without fault in the creation of the overpayment.
On August 29, 2019 an OWCP hearing representative conducted a prerecoupment hearing.
By decision dated September 30, 2019, an OWCP hearing representative finalized OWCP’s
preliminary determination that appellant had received an overpayment of compensation in the
amount of $464,629.10 for the period August 7, 1998 through August 1, 2014 because a portion
of his SSA survivors benefits were based on credits the employee earned in federal service,
resulting in a prohibited dual benefit. It further found that he was without fault in the creation of
the overpayment because he could not have reasonably known his FECA survivor benefits did not
include a FERS offset. However, OWCP denied waiver of recovery of the overpayment because
the evidence of record was insufficient to establish that recovery would defeat the purpose of
FECA or would be against equity and good conscience. It required recovery of the overpayment
by deducting $5,000.00 every 28 days from appellant’s continuing wage-loss compensation
payments.
The Board has duly considered the matter and finds that the case is not in posture for
decision.

3
The Board notes that significant financial documentation of appellant’s alleged receipt of Federal Employees’
Compensation Act (FECA) benefits is not present in the record.

2

FECA survivor’s benefits attributable to an employee’s federal service constitute a
prohibited dual benefit if paid concurrently with SSA survivors benefits, based upon the
employee’s federal service.4
The case record as transmitted to the Board is missing substantial portions of documents
related to the employee’s federal service, most documents related to appellant’s alleged receipt of
FECA survivor’s benefits prior to 2002, and documents related to appellant’s receipt of SSA
survivors benefits. The Board is therefore unable to determine whether OWCP properly
determined fact and amount of the overpayment. For example, the record does not document by
Standard Form (SF)-50 or other evidence that the employee was covered by a Federal Employees
Retirement System (FERS) retirement plan. The Board is therefore unable to determine whether
appellant received a FECA death benefit, which was subject to the SSA FERS survivors offset.
Also, while the evidence of record establishes that the employee had three minor daughters at the
time of her death, the record indicates that appellant received FECA survivor’s benefits on behalf
of himself, and two minor daughters. There is no documentation of record as to whether the SSA
survivor’s benefits, which are the subject of the overpayment offset, were, however, paid on behalf
of appellant and all three of the employee’s minor daughters.
Because the record as transmitted to the Board is incomplete and would not permit an
informed adjudication of the case,5 the Board is unable to properly consider and determine fact
and amount of the overpayment. The case, therefore, is remanded to OWCP for reconstruction
and proper assemblage of the record.6 After such further development as deemed necessary,
OWCP shall issue a de novo decision on appellant’s alleged overpayment.

4
5 U.S.C. § 8116(d)(2) of FECA provides for limitations on the right to receive compensation and states in pertinent
part: “(d) Notwithstanding the other provisions of this section, an individual receiving benefits for disability or death
under this subchapter who is also receiving benefits under [S]ubchapter [3] of [C]hapter 84 of this title or benefits
under [T]itle [2] of the [SSA] shall be entitled to all such benefits, except that –”...(2) in the case of benefits received
on account of age or death under [T]itle [2] of the [SSA,] compensation payable under this subchapter based on the
[f]ederal service of an employee shall be reduced by the amount of any such social security benefits payable that are
attributable to [f]ederal service of that employee covered by [C]hapter 84 of this title.” See M.M., Docket No. 17-0560
(issued August 23, 2017).
5

See D.H., Docket No. 17-0224 (issued August 16, 2018).

6

Id.

3

IT IS HEREBY ORDERED THAT the September 30, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

